Citation Nr: 0801072	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  04-04 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than January 16, 
2007, for an increased evaluation of 30 percent for the 
veteran's service-connected depression.

2.  Entitlement to an increased rating for depression, 
currently evaluated as 30 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from February 1979 until June 
1980.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from April 2003, February 2007, and June 2007 
rating decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in North Little Rock, Arkansas.  A 
hearing was held before the Board in November 2007.  A 
transcript of hearing is of record.

The issues of entitlement to an increased rating for 
depression and entitlement to TDIU are addressed in the 
REMAND portion of the decision below and are  REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  On January 30, 2002, it became factually ascertainable 
that the veteran's service-connected depression had increased 
in disability.

2.  On December 18, 2002, within one year of the factually 
ascertainable increase, the veteran's claim of entitlement to 
an increased rating for depression was received. 




CONCLUSION OF LAW

The criteria for an effective date of January 30, 2002, for 
the award of a 30 percent rating for depression have been 
met.  38 U.S.C.A.  § 5110, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  

Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

The veteran is claiming entitlement to an earlier effective 
date for assignment of a 30 percent rating for depression.  
Procedurally, he submitted a claim of entitlement to service 
connection for depression in February 2002.  That claim was 
granted by the RO in an October 2002 rating action, which 
assigned a 10 percent evaluation effective February 8, 2002.  
He did not appeal that determination and it became final.  
See 38 U.S.C.A. § 7105.  

In a communication received by the RO on December 18, 2002, 
the veteran requested an increased evaluation for his 
service-connected depression.  In April 2003, the RO denied 
that request and continued the 10 percent evaluation already 
in effect.  He initiated an appeal with the submission of a 
notice of disagreement in May 2003.  A statement of the case 
was issued in January 2004.  

The veteran perfected his appeal later that month by 
submitting a VA Form 9.  However, the matter did not get 
certified to the Board.  In a statement received on January 
16, 2007, he again requested an increased rating for his 
depression.  In a February 2007 rating decision, an increase 
to 30 percent was awarded, effective January 16, 2007.  
    
Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date with respect to an increase in disability 
evaluation will be date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(0).  However, 38 C.F.R. § 
3.400(0)(2) provides that the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred of a claim is received 
within 1 year from such date, otherwise the date of receipt 
of claim.  

Based on the procedural history described above, the 
veteran's claim of entitlement to an increased rating for 
depression was received by the RO on December 18, 2002.  
Again, an appeal was perfected on that claim and the matter 
never came before the Board.  

As set forth above, then, December 18, 2002, represents the 
date of claim in the present case.  However, as previously 
noted, 38 C.F.R. § 3.400(0)(2) provides that the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred of 
a claim is received within 1 year from such date, otherwise 
the date of receipt of claim.  

The Board has considered whether any medical evidence between 
December
18, 2001, and December 18, 2002, shows a factually 
ascertainable increase in the veteran's depression.  In this 
regard, the Board calls attention to a VA consultation note 
dated January 30, 2002.  That report revealed symptoms 
including feelings of helplessness and hopelessness, poor 
sleep, anxiety and hyperactivity, along with tendencies to 
withdraw and isolate.  Additionally, he endorsed passive 
thoughts of suicide.  

At the time of his VA consult on January 30, 2002, the 
veteran was assessed a  Global Assessment of Functioning 
(GAF) score of 21.  GAF is a scale used by mental health 
professional and reflects psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  The scale may be relevant in 
evaluating mental disability.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994). 

GAF scores ranging between 21 and 30 are indicative of 
behavior that is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas. 

It is acknowledged that the veteran's disability picture at 
the time of his consult was influenced to some extent by 
substance abuse problems.  However, the Board is precluded 
from differentiating between symptomatology attributed to a 
non service-connected disability and a service-connected 
disability in the absence of medical evidence which does so. 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).   

Here, a VA examiner in April 2003 opined that the veteran's 
mental disability picture was more serious than his 
depressive disorder.  However, such finding was not made by 
the examiner on January 30, 2002.  Rather, the Axis I 
diagnosis at that time was depression and the veteran's 
substance abuse was in remission. 

Based on the foregoing, the Board finds that an increase in 
the veteran's depression  was factually ascertainable from 
the January 30, 2002, VA consult.  In this manner all 
reasonable doubt is resolved in the veteran's favor.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In sum, an increase in the veteran's service-connected 
depression is shown on January 30, 2002.  Because a claim for 
an increased rating was received within a year from that 
date, January 30, 2002, is the appropriate effective date for 
the veteran's 30 percent evaluation for depression.  There is 
no basis for an effective date prior to January 30, 2002.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, with respect to the earlier effective date claim, the 
VCAA duty to notify was satisfied by way of a letter sent to 
the appellant in April 2007 that informed him of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was 
given notice of what type of information and evidence he 
needed to substantiate his claim for an earlier effective 
date as this is the premise of the claim.  It is therefore 
inherent in the claim that the veteran had actual knowledge 
of the rating element of his claim; indeed, the April 2007 
notice discussed above provided specific examples of the 
evidence which could potentially support an earlier effective 
date.  As such, the Board finds that the Dingess requirements 
have here been satisfied.  

Based on the foregoing, adequate notice was provided to the 
appellant prior to the transfer and certification of the 
veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA and private treatment and 
examination.  Furthermore, the record contains documents 
associated with a disability determination of the Social 
Security Administration.  

Moreover, the veteran's statements in support of his claim 
are of record, including testimony provided at a November 
2007 videoconference hearing before the undersigned.  The 
Board has carefully reviewed such statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

An effective date of January 30, 2002, for an increased 
evaluation of 30 percent for the veteran's service-connected 
depression is granted, subject to governing criteria 
applicable to the payment of monetary benefits.




REMAND

With respect to the veteran's increased rating claim, the 
Board finds that additional development is required in order 
to satisfy VA's obligations to assist the veteran in the 
development of his claim.  Specifically, he indicated at his 
November 2007 videoconference hearing before the undersigned 
that he had been hospitalized for depression at a VA facility 
in North Little Rock, Arkansas, approximately three weeks 
earlier.  Because such records are clearly pertinent to the 
increased rating claim, they must be obtained.  

Finally, because the veteran's claim of entitlement to TDIU 
is inextricably intertwined with his increased ratings claim, 
this issue cannot be adjudicated by the Board at present, and 
must also be REMANDED for consideration following action on 
the veteran's increased rating claim.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991) (holding that two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final decision cannot be rendered unless both 
issues have been considered).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment or 
hospitalization records from the VA 
Medical Center Little Rock for the period 
from July 2007 to the present.  Any 
negative search result should be 
indicated in the claims folder.  

2.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


